Citation Nr: 1025625	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than November 27, 2006 
for the grant of a 10 percent rating for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to May 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Officer (RO) in New York, New 
York, which increased the rating for a deviated nasal septum to 
10 percent, effective November 27, 2006.  

In a November 2006 VA examination, the examiner stated that the 
Veteran's sleep apnea was most likely related to the severe 
degree of the Veteran's nasal obstruction.  A claim of 
entitlement to service connection for sleep apnea does not 
currently appear in the record.  See MacPhee v. Nicholson, 459 
F.3d 1323, 1327-8 (Fed. Cir. 2006) (holding an examination report 
can be an informal claim only in the case of a claim to reopen a 
final decision or a claim for increased rating); Criswell v. 
Nicholson, 20 Vet. App, 501, 504 (2006) (the mere existence of 
medical records cannot constitute a claim for disability 
benefits, as "there must be some intent by the claimant to apply 
for a benefit).

The Veteran appeared before the undersigned at a hearing at the 
RO in April 2010.  A transcript is of record.


FINDING OF FACT

It was not factually ascertainable that the service-connected 
deviated nasal septum was disabling to a compensable degree prior 
to November 27, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 27, 
2006, for the grant of a 10 percent rating for a deviated nasal 
septum have not been met.  38 U.S.CA. §§ 5110 (West 2002 & Supp. 
2010); 38 CF.R. §§ 3.105(a), 3.157(b)(l), 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that filing an NOD begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish a 
more favorable decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 U.S.C. 
§§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. See Dunlap, 21 Vet. App. at 
119; Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been 
no allegation of prejudice in this case and there is no need for 
additional VCAA notice.

All pertinent treatment records have been obtained.  There is no 
need for additional examinations and the record contains the 
findings needed to determine the appropriate effective date for 
the grant of the 10 percent rating for the deviated nasal septum.

Legal Criteria

In general, the effective date of an award will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the effective date is 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to 
the claim, the increase is effective as of the date the increase 
was factually ascertainable. If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim. If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 
Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998). 

In making this determination VA must consider all of the 
evidence, including that received prior to previous final 
decisions. Hazan v. Gober, 10 Vet App 511 (1997).

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established. The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of the claim. 38 
C.F.R. § 3.157(b)(1) (2009).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, effective October 
7, 1996, a 10 percent rating is warranted for traumatic deviation 
of the nasal septum, with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction to one side.  

Earlier Effective Date

A VA outpatient note dated in December 1988 shows that the 
Veteran was seen with a compliant of a 20 year history of 
breathing difficulty.  On examination the septum was deviated to 
the right but there was no structural obstruction.  In November 
1994, an ear, nose and throat examination was normal.

The Veteran was originally granted service connection for a 
deviated nasal septum in an October 1989 rating decision and 
assigned a noncompensable evaluation effective July 28, 1988.  
This decision was not appealed and it became final.

In July 1996, the Veteran filed a claim for an increased rating 
for the deviated nasal septum, which was denied in a December 
1996 rating decision.  The Veteran perfected an appeal of this 
decision.  

On VA examination in October 1996, the Veteran's nasal vestibules 
were found to be clear.

At a Board hearing at the RO in October 2002, the Veteran 
testified that he experience difficulty breathing, which he 
attributed to the deviated nasal septum.  He reported that he 
could not breathe out of the right side of his nose at all.  He 
disputed findings on the previous examinations that there was no 
problem with the deviated septum.

In November 2003, the Board remanded the appeal with regard to 
the deviated nasal septum and a number of other issues.

While the claim was in remand status, the agency of original 
jurisdiction obtained a large number of private and VA treatment 
records.  These contained no findings of obstruction related to 
the deviated nasal septum.

In December 2005, an employee of the VA medical center reported 
that when the Veteran had come to the center but had declined an 
examination for the deviated septum because it did not bother him 
and he would re-file if it ever did.

In a statement received in February 2006, the Veteran disputed 
that he had declined the VA examination, but wrote that he wanted 
to withdraw his appeal.  See 38 C.F.R. § 20.204 (2009) (holding 
that a claimant may withdraw an appeal in writing at any time 
prior to the Board's issuance of a decision on the claim).  He 
wrote that he had previously submitted paperwork for such a 
withdrawal and again wanted to state that he was withdrawing the 
appeal.

In a September 2006 decision, the Board recognized that the 
Veteran had withdrawn his appeal as to the deviated nasal septum 
evaluation.

In its March 2007 rating decision, the RO granted a 10 percent 
rating for the deviated nasal septum effective date of November 
27, 2006, the date of a VA examination (labeled an ENT attending 
note) showing that the Veteran had been found to have obstruction 
related to the deviated nasal septum.  The examiner found a 75 
percent obstruction on the right and an 85 to 90 percent 
obstruction on the left.

After disagreeing with the effective date, the Veteran submitted 
a statement dated in October 2006, and received in May 2007, in 
which he purported to "withdraw his withdrawal" of the previous 
appeal

At the April 2010 hearing, the Veteran testified that he believed 
the deviated nasal septum had not changed since 1964, when he 
sustained the initial injury and that he did not received an 
adequate VA examination in 1996.  He reiterated that he appeared 
for the scheduled VA examination in 2005, but the examiner had 
been unavailable.

As the foregoing discussion should make clear, there was no 
evidence of a compensable level of nasal obstruction prior to 
November 27, 2006.  While the Veteran repeatedly voiced 
complaints of difficulty breathing prior to that date, he was 
also repeatedly examined and no obstruction was identified.  

The Veteran in essence contends that his appeal has been pending 
since his filed a claim in July 1996 and that the July 1996 date 
is the correct date for the assignment of a 10 percent disabling 
rating for his deviated nasal septum.  

Accepting for the sake of argument that the claim was pending 
since July 1996, the evidence did not show that he met the 
criteria for an increase until the November 27, 2006 evaluation.  
The laws and regulations would dictate that the effective date of 
the increase be the date that the increase was first 
ascertainable.  This is because the increase would have been 
ascertainable more than one year after the date of claim.

In any event the Veteran's February 6, 2006 written statement, 
served to withdraw his appeal for an increased rating for his 
service-connected deviated nasal septum.  This was noted by the 
Board in a September 2006 decision.  38 C.F.R. § 20.204 (2009).  
The withdrawal had the effect of withdrawing the notice of 
disagreement and rendering the December 2006 rating decision 
final.  See 38 C.F.R. § 20.204(c) (2009).

In his October 2006, statement the Veteran attempted to withdraw 
the withdrawal, stating that he did not understand that he was 
withdrawing his appeal but rather "just canceling [his VA 
examination]."

The Veteran's claim that he did not understand that he was 
withdrawing his appeal on this issue rather than only cancelling 
an examination conflicts with his February 2006 written 
statement, in which he states that he declined to reschedule an 
examination and he was "withdrawing [his] appeal on this one 
issue."  The Veteran stated he "signed papers stating such and 
here I am doing so again."  

Therefore, the Veteran's February 6, 2006 written statement 
clearly demonstrates that he withdrew the appeal. There is no 
regulatory provision for reviving a withdrawn appeal once the 
appeal period has expired.  See Hanson v. Brown, 9 Vet. App. 29, 
31 (1996) (When a claim is withdrawn by a Veteran, it ceases to 
exist; it is no longer pending and it is not viable); see also 
Hamilton v. Brown, 4 Vet. App. 528, 537 (1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (if the Veteran expressly indicates 
that adjudication of a particular issue should cease, neither the 
RO nor the Board has authority to proceed on that issue).  

Because it was not factually ascertainable, based on the evidence 
of record, that prior to November 27, 2006, the Veteran was 
entitled to an evaluation of 10 percent for his service-connected 
disability, there is no basis on which an earlier effective date 
for the 10 percent evaluation may be assigned. Hence, entitlement 
to an earlier effective date is not established. See 38 C.F.R. § 
3.400(o)(2) (2009).


ORDER

Entitlement to an effective date earlier than November 27, 2006 
for the grant of a 10 percent rating for a deviated nasal septum 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


